PER CURIAM.
The defendant, Christopher King, challenges an order revoking his probation and sentencing him to prison for manufacture of cannabis and possession of a short-barreled shotgun. After a review of the record in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 *354(1967), we affirm the order revoking probation and sentences imposed by the trial court. We remand, however, with directions that the trial court strike the portion of the order reflecting a violation of probation condition number five.
Affirmed and remanded.
PATTERSON, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.